DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mitch Hadley on 02/11/2022.

(Currently Amended) A computer-implemented method for normalizing medical images for an algorithm-based medical imaging analysis based at least in part on a normalization device, wherein normalization of the medical images improves accuracy of the algorithm-based medical imaging analysis, the method comprising: 
accessing, by a computer system, a first medical image of a coronary region of a subject and the normalization device, wherein the first medical image is obtained non-invasively, and wherein the normalization device comprises:
a substrate configured in size and shape to be imaged with the subject by a medical imaging device;
a plurality of compartments positioned within the substrate, wherein an arrangement of the plurality of compartments is fixed within the substrate, and wherein each of the plurality of compartments comprises a tube extending at least partially through the substrate;
a plurality of samples, each of the plurality of samples positioned within one of the plurality of compartments, and wherein the plurality of samples comprise:
a first sample comprising a first radiodensity;
a second sample comprising a second radiodensity greater than the first radiodensity;
a third sample comprising a third radiodensity greater than the second radiodensity;
a fourth sample comprising a fourth radiodensity greater than the third radiodensity;
a fifth sample comprising a fifth radiodensity greater than the fourth radiodensity; and
a sixth sample comprising a sixth radiodensity greater than the fifth radiodensity;
identifying, by the computer system, first image parameters of the normalization device within the first medical image; 
generating a normalized first medical image for the algorithm-based medical imaging analysis based in part on the first identified image parameters of the normalization device within the first medical image;
wherein the computer system comprises a computer processor and an electronic storage medium.
(Currently Amended) The computer-implemented method 
(Currently Amended) The computer-implemented method 
(Currently Amended) The computer-implemented method 
(Currently Amended) The computer-implemented method 
(Currently Amended) The computer-implemented method 
(Currently Amended) The computer-implemented method 
(Currently Amended) The computer-implemented method 
(Currently Amended) The computer-implemented method 
(Currently Amended) The computer-implemented method 
(Canceled) 
(Currently Amended) The computer-implemented method of Claim [[11]]1, wherein the algorithm-based medical imaging analysis comprises an artificial intelligence or machine learning imaging analysis algorithm, and wherein the artificial intelligence or machine learning imaging analysis algorithm was trained using images that included the normalization device.
(Currently Amended) A computer-implemented method of quantifying and classifying coronary plaque using the computer-implemented method for normalizing medical images of Claim [[11]]1, the method comprising:
accessing, by the computer system, the first normalized medical image;
identifying, by the computer system utilizing a coronary artery identification algorithm, one or more coronary arteries within the first normalized medical image, wherein the coronary artery identification algorithm is configured to utilize raw medical images as input;
identifying, by the computer system utilizing a plaque identification algorithm, one or more regions of plaque within the one or more coronary arteries identified from the first normalized medical image, wherein the plaque identification algorithm is configured to utilize raw medical images as input;
determining, by the computer system, one or more vascular morphology parameters and a set of quantified plaque parameters of the one or more identified regions of plaque from the first normalized medical image, wherein the set of quantified plaque parameters comprises a ratio or function of volume to surface area, heterogeneity index, geometry, and radiodensity of the one or more regions of plaque within the first normalized medical image; 
generating, by the computer system, a weighted measure of the determined one or more vascular morphology parameters and the set of quantified plaque parameters of the one or more regions of plaque; and
classifying, by the computer system, the one or more regions of plaque within the first normalized medical image as stable plaque or unstable plaque based at least in part on 
(Original) The computer-implemented method of Claim 13, wherein a ratio of volume to surface area of the one or more regions of plaque is below a predetermined threshold is indicative of stable plaque.
(Original) The computer-implemented method of Claim 13, wherein a heterogeneity of the one or more regions of plaque is below a predetermined threshold is indicative of stable plaque.
(Original) The computer-implemented method of Claim 13, wherein the heterogeneity index of one or more regions of plaque is determined by generating spatial mapping of radiodensity values across the one or more regions of plaque.
(Original) The computer-implemented method of Claim 13, further comprising generating, by the computer system, an assessment of the subject for one or more of atherosclerosis, stenosis, or ischemia based at least in part on the classified one or more regions of plaque.
(Original) The computer-implemented method of Claim 13, wherein the one or more vascular morphology parameters comprises a classification of arterial remodeling.
(Currently Amended) A method for analyzing CT images and corresponding information using the computer-implemented method for normalizing medical images of Claim [[11]]1, the method comprising:
storing computer-executable instructions, the first normalized medical image comprising a set of computed tomography (CT) images of a subject’s coronary vessels, vessel labels, and artery information associated with the set of CT images including information indicative of stenosis and plaque of segments of the coronary vessels in the set of CT images, and information indicative of identification and locations of the coronary vessels in the set of CT images;
generating and displaying in a user interface a first panel including an artery tree comprising a three-dimensional (3D) representation of coronary vessels based on the CT images and depicting coronary vessels identified in the CT images, and depicting segment labels, the artery tree not including heart tissue between branches of the artery tree; 
receiving a first input indicating a selection of a coronary vessel in the artery tree in the first panel;

generating and displaying on the user interface a third panel showing a cross-sectional view of the selected coronary vessel, the cross-sectional view generated using one of the set of CT images of the selected coronary vessel, wherein locations along the at least one SMPR view are each associated with one of the CT images in the set of CT images such that a selection of a particular location along the coronary vessel in the at least one SMPR view displays the associated CT image in the cross-sectional view in the third panel; 
generating and displaying on the user interface a fourth panel showing at least one anatomical plane view of the selected coronary vessel based on the set of stored CT images, 
wherein the method is performed by one or more computer hardware processors executing computer-executable instructions stored on one or more non-transitory computer storage mediums.
(Original) The method of claim 19, wherein one or more anatomical plane views include an axial plane view, a coronal plane view, and a sagittal plane view each corresponding to the selected coronary vessel.

REASONS FOR ALLOWANCE
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, Nakano et al (U.S. Publication No. 2012/0263368 A1), teaches a medical image processing apparatus includes a storage unit, a first extraction unit, a normalization unit, a bull's eye map generation unit, a display unit. A storage unit stores three-dimensional function image data concerning a function index of a heart. A first extraction unit extracts a myocardial region from the three-dimensional function image data. A normalization unit normalizes a distance between an inner wall and outer wall of the myocardial region with a predetermined numerical 
Prior art, Lin et al (U.S.P.N. 10,492,755 B2), teaches a calibration phantom has a surface having a reflectance calibration target with a pattern that is indicative of one or more spatial reference positions. Radio-opaque markers are disposed in the calibration phantom and are positionally correlated to the one or more spatial reference positions of the reflectance calibration target.
However, neither Nakano nor Lin, alone or in combination, teaches the features of “a substrate configured in size and shape to be imaged with the subject by a medical imaging device; a plurality of compartments positioned within the substrate, wherein an arrangement of the plurality of compartments is fixed within the substrate, and wherein each of the plurality of compartments comprises a tube extending at least partially through the substrate; a plurality of samples, each of the plurality of samples positioned within one of the plurality of compartments, and wherein the plurality of samples comprise: a first sample comprising a first radiodensity; a second sample comprising a second radiodensity greater than the first radiodensity; a third sample comprising a third radiodensity greater than the second radiodensity; a fourth sample comprising a fourth radiodensity greater than the third radiodensity; a fifth sample comprising a fifth radiodensity greater than the fourth radiodensity; and a sixth sample comprising a sixth radiodensity greater than the fifth radiodensity; identifying, by the computer system, first image parameters of the normalization device within the first medical image; generating a normalized first medical image for the algorithm-based medical imaging analysis based in part on the first 
Claims 2-10 and 12-20 are dependent upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TOM Y LU/Primary Examiner, Art Unit 2667